Citation Nr: 1744985	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  10-27 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension to include as secondary to diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity. 

3.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served in the U.S. Army from February 1970 to December 1971.  His service included service in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from ratings decisions dated in April 2009 and November 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

These claims were previously before the Board in June 2014.  The Board remanded for additional development, including VA examination findings and additional nexus opinions. 

In a November 2016 decision, the Board denied entitlement to service connection for hypertension and entitlement to higher initial ratings for left and right lower extremity peripheral neuropathy.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2017, the Court issued an Order granting a Joint Motion for Remand (JMR) by the parties, vacating the portion of the Board decision that denied entitlement to service connection for hypertension and entitlement to higher initial ratings in excess of 10 percent for the left and right lower extremity neuropathy.  The Court remanded this matter to the Board for further action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.







REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014). 

In the June 2017 JMR, the parties agreed that the Board erred in denying service connection for hypertension on a direct basis because the Board's statement of reasons or bases failed to fully and adequately adjudicate the theory of direct service connection for hypertension.  The parties indicated that the Board erred by relying on inadequate VA examinations.  The parties stated that the 2009 and 2014 VA examinations are inadequate for determining whether the Veteran's current hypertension is directly related to service, to include exposure to herbicides, because the examinations did not address the theory of direct service connection and medical nexus.  In light of the JMR, the Board finds that another VA examination is necessary and the AOJ should obtain a medical opinion as to whether the Veteran's current hypertension is related directly to active service.  

The Board finds that a remand is required to obtain clarification of, and additional support for, the 2009 and 2014 VA medical opinions.  The Veteran's claims file should be provided to the VA examiner who conducted the 2014 VA examination (or if he is no longer available, a suitable replacement) and the examiner should be asked to provide an addendum medical opinion as to whether the current hypertension was incurred in or is medically related to disease, injury, or other event in active service to include exposure to herbicides.  If an opinion cannot be provided without an examination, one should be provided.

The Board also finds that further examination of the service-connected neuropathy of the left and right lower extremities is necessary in order to obtain medical evidence as to the functional impairment of each lower extremity due to the neuropathy.  The parties to the JMR agreed that the Board's statement of reasons or bases in the November 2016 Board decision that denied initial rating in excess of 10 percent for the neuropathy of each lower extremity was inadequate because it did not discuss the evidence of record that may show that the Veteran's disability is more than just sensory.  The parties noted that there is evidence of record that indicates the Veteran's inability to get around because of pain, difficulty standing and walking for any period of time, ataxic gait, "favoring one side," and using a cane.  The parties cited to the July 2012 and June 12, 2009 statements; the November 19, 2014 VA examination; and the April 21, 2011, August 2014, October 4, 2012, and February 2, 2012 VA ambulatory care notes.  In light of the JMR, the Board finds that another VA examination is necessary to obtain medical evidence as to the current severity of the Veteran's the service-connected neuropathy of the left and right lower extremities.  

The AOJ should conduct a search for any outstanding VA treatment records from the VA Healthcare System showing treatment of the service-connected neuropathy of the left and right lower extremities and the current hypertension from March 2015.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A (b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the copies of all clinical records from the VA Healthcare System referable to treatment rendered the Veteran for the service-connected neuropathy of the left and right lower extremities and the current hypertension since March 2015. 

2.  Return the Veteran's claims file to the VA examiner who conducted the March 2009 VA hypertension examination (or, if he is no longer available, a suitable replacement).  The VA examiner should review the Veteran's file and medical history.  The VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hypertension had its clinical onset during the Veteran's period of active service or is medically related to disease or incident or event in active service to include exposure to herbicides.  The VA examiner should specifically consider whether the hypertension is due to herbicide exposure.  

The VA examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the VA examiner should state the reason(s) why.  If an opinion cannot be provided without an examination, one should be provided. 

3.  Schedule the Veteran for a VA examination to evaluate the current nature and severity of the service-connected neuropathy of the left and right lower extremities.  The examiner should undertake any evaluation and/or testing including EMG and nerve conduction studies if deemed necessary.  

The VA examiner should report all current neurologic manifestations and indicate whether the neuropathy of the lower extremities causes an inability to get around because of pain, difficulty standing and walking for any period of time, ataxic gait, "favoring one side," or use of a cane.  The VA examiner must specifically state whether any neurologic manifestations found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis and resulting functional impairment is best characterized as mild, moderate, moderately severe, or severe. 

The VA examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the VA examiner should state the reason why.

4.  After completing the requested action, readjudicate the claim for service connection for hypertension and entitlement to higher initial ratings in excess of 10 percent for neuropathy of the left and right lower extremities.  If any benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


